Citation Nr: 0019426	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches prior to October 29, 1998, and a rating in 
excess of 50 percent for migraine headaches.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
October 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO granted service connection for migraine 
headaches and residuals of a left ankle injury and assigned 
each disability a 10 percent rating, effective from October 
24, 1995.  The RO denied the claim for service connection for 
low back disability.  

In September 1998, the RO assigned a 30 percent rating for 
migraine headaches, effective from October 24, 1995.  In 
January 2000, the RO assigned a 50 percent rating for 
migraine headaches, effective from October 29, 1998.  


FINDINGS OF FACT

1.  Dextroscoliosis of the spine was noted on service 
entrance examination and the veteran has not presented 
competent medical evidence that her pre-existing disorder 
underwent a permanent increase during service.  

2.  The service medical records do not show the veteran 
sustained a chronic low back disability during service and 
she has not presented or identified competent medical 
evidence of a current superimposed low back disability, or 
competent medical evidence that any back disability is due to 
any incident or event of service.  

3.  The probative of the evidence establishes that the 
veteran averaged prostrating headaches about once a month 
between October 1995 and January 6, 1998, and that beginning 
on January 6, 1998, the probative evidence establishes that 
the veteran had very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  



4.  The probative medical evidence shows that the veteran's 
left ankle plantar flexion is between normal and limited to 
35 degrees.  Her dorsiflexion is between normal and less than 
5 degrees.  Her inversion and eversion have been between 
normal and somewhat decreased.  

5.  The probative medical evidence shows that the veteran has 
had some slowed ankle motion, slight left ankle area 
tenderness and a slight limp on occasion, but her ligaments 
are no more than slightly lax and her muscle strength and 
coordination are good.  No swelling or atrophy due to pain 
has been shown.  Overall left ankle functional impairment has 
been assessed as no more than mild.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a disability rating in excess of 30 
percent for migraine headaches prior to January 6, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 
(1999).

3.  The criteria for a 50 percent disability rating, but not 
higher, for migraine headaches effective from January 6, 1998 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (1999).  

4.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a left ankle injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5299-5271 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
low back disability as well as increased ratings for her 
service-connected migraine headaches and left ankle 
disability.  In the interest of clarity and economy, the 
Board will provide the factual background for the service 
connection claim, followed by law and regulations pertinent 
to and then analysis of that claim.  Thereafter, law and 
regulations pertinent to the increased rating claims will be 
furnished, followed by the factual backgrounds and analysis 
of the increased rating claims.  

I.  Entitlement to service connection for low back disability

Factual background

On service entrance examination in August 1991, the veteran 
denied having or having had recurrent back pain.  Clinically, 
she had a moderate asymptomatic scoliosis.  

February 1992 service medical records show that the veteran 
was first seen for low back pain of two days duration.  A few 
days later, it was better.  The assessment was resolving 
lumbosacral strain.  

In May 1994, the veteran complained of left leg numbness for 
five months.  She denied back pain and stated that she had 
just occasional pain on her tailbone.  The assessment was 
paresthesias in the L4/L5 distribution in the left leg, 
possibly due to an epidural from a C-section or some other 
etiology.  

On service discharge examination in September 1995, the 
veteran reported that she had had recurrent back pain from a 
tailbone bruise.  It was not considered disqualifying.  
Clinically, her spine was normal.  




On private medical evaluation in August 1996, the veteran 
reported that her tailbone was swollen and that she was 
having difficulty walking.  The assessment was back pain.  

On private medical evaluation in November 1996, the veteran 
reported that her tailbone hurt.  Clinically, she had a 
scoliosis and pain on palpation in the sacral area.  The 
assessments were sacral pain and scoliosis.  

Pertinent law and regulations

Service connection

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1113, 1132 (West 
1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  




Well grounded claim requirements

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence is required).  Caluza v. 
Brown, 7 Vet. App. 498, 535 (1995).

Laypersons without medical training or experience are not 
capable of indicating that a current disability exists or 
that it was caused or aggravated by their service.  Competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Analysis

The veteran was examined and found to have a scoliosis on 
service entrance examination in August 1991.  Thus, in the 
words of 38 U.S.C.A. § 1113, scoliosis was "noted" on 
service entrance examination.  Thus, the presumption of 
soundness on service entrance does not apply with respect to 
scoliosis, and the question to be addressed as to scoliosis 
is whether it was aggravated by service.  

The next question to be addressed is whether or not the 
veteran's pre-existing dextroscoliosis underwent a permanent 
increase in severity during active service.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The first prong of the Caluza well groundedness test is met, 
as the veteran currently has scoliosis disability, as 
reflected by the November 1996 private medical record 
assessing it.  The second prong of the Caluza well 
groundedness test is also met, as the veteran was treated for 
back complaints in service in February 1992.  

The third prong of the Caluza well groundedness test is not 
met, however, as the veteran has not presented competent 
medical evidence that her pre-existing disorder underwent a 
permanent increase during service.  There is no competent 
medical evidence of record showing that the veteran now has 
additional scoliosis disability and that the increase 
occurred during active service.  If a disability is found to 
have preexisted service, then service connection may be 
predicated only upon a finding of aggravation during service.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

As the veteran's claim for service connection for low back 
disability characterized as dextroscoliosis is not well 
grounded, the presumption of aggravation is not for 
application.  Adams v. West, 13 Vet. App. 453, 457 (2000), 
citing Maxson v. West, 12 Vet. App. 453, 459-60 (1999).

The next question to be addressed is whether or not the 
veteran has any other low back disability which was the 
result of disease or injury which was incurred or aggravated 
in service.  In her Notice of Disagreement the veteran 
clarified that she was seeking service connection injury to 
the lumbar spine and not dextroscoliosis.  

The second prong of the Caluza well groundedness test is met, 
as the veteran was treated for back pain assessed as 
lumbosacral strain in service in February 1992.  However, the 
service medical records do not show that the veteran 
sustained a chronic low back disorder during active service.  
The September 1995 medical separation examination shows that 
the spine and musculoskeletal examination was normal at that 
time.  

The first prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of current low back disability other than scoliosis.  
Back and sacral pain, which were assessed on private medical 
evaluations in August and November 1996, respectively, are 
not considered to be disabilities.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The third prong of the Caluza well groundedness test is not 
met either, as the veteran has not presented or identified 
competent medical evidence that any back disability is due to 
any incident or event of service, i.e., the medical evidence 
of record does not contain a nexus opinion relating any 
current non-scoliosis low back disability to any incident of 
service origin, including the lumbosacral strain which was 
treated in service in February 1992.  

The only evidence relating a diagnosis of a current back 
disability and a medical nexus to active service consists of 
veteran's statements.  However, these statements do not 
constitute competent evidence to well ground the claim 
because she is not qualified to render a medical diagnosis or 
a medical opinion as to causation.  Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that the claim for service 
connection for a low back disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The benefit sought on 
appeal is accordingly denied.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist her in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran has not identified any 
available medical evidence that would well ground her claim.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make her claim well 
grounded, such as a competent medical opinion that she 
currently has a low back disability which either had its 
onset in service or increased in severity during active 
service.

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present her case, and 
that any error by the RO in the adjudication of the instant 
claim on its merits rather than on the issue of whether the 
claim is well-grounded could not be prejudicial.  
Adjudication of a not well-grounded claim on its merits 
constitutes according it more consideration than it is 
entitled.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).


II.  Increased ratings

Pertinent law and regulations

Because the veteran's claims have been in continuous 
appellate status since the original grant of service 
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  

In order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, are 
worse.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).  The 
appellant has generally alleged that the symptoms of the 
service-connected disabilities at issue are worse, and that 
as such, she is entitled to increased evaluations.  The Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These include 38 C.F.R. §§ 4.1, 4.2, and 4.10 
(1999).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-594.




When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).

Words such as "mild", "moderate" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



a.  Entitlement to an increased rating for migraine headaches

Factual background

The veteran was treated in service for complaints including 
headaches with right hemicranial throbbing, nausea, and 
vomiting, approximately every one and one half months, 
according to an October 1995 service medical record which 
assessed migraine headache with aura.  

A private medical record dated in August 1996 indicates that 
the veteran was working for an auction company.  

A September 9, 1996 VA medical record indicates that the 
veteran reported having headaches every two weeks in the 
past, but having them every day now and that they had been 
incapacitating for one year now.  After examination, the 
impression was migraines, increased in severity for about one 
year.  

A September 1996 VA medical record indicates that the veteran 
stated that she used Imitrex only when her headaches felt 
like they were about to blow her head off.  She stated that 
the medication caused nausea, vomiting, and chest pain.  

A September 1996 VA medical record  indicates that the 
veteran left a message indicating that she had had a 
migraine, and then took ergotamine for it, and then had 
emesis, vomiting, chest pain, and numbness down her left arm.  
She was encouraged to go to the emergency room of the nearest 
hospital.  

On VA neurology examination in July 1997, it was reported 
that the veteran had recently undergone extensive 
neurological examination with an overnight hospitalization 
and a MRI and EEG performed, with both apparently being 
normal.  The veteran reported that she had headaches all of 
the time and that they throbbed about once per week and 
sometimes more frequently.  The latter would develop into 
much more severe throbbing headaches and become bilateral and 
would be associated with nausea and vomiting, as well as 
numbness of the left side of her body.  At these times, the 
headaches would feel like they were severely throbbing, and 
like her head was on fire.  Physical examination revealed 
that she was initially wearing glasses to protect against the 
fluorescent lights in the room.  When the lights were turned 
off, she could remove her glasses.  Of note was that while 
she was being examined with a chaperone present, her fundi 
were visualized with a bright light, and this did not produce 
photophobia.  After examination, it was felt that in summary, 
the veteran was describing migraine type headaches, but that 
the constant nature of the head pains was thought to be 
separate from the migraine phenomena.  The frequency of the 
migraine headaches was felt to be at least once per week by 
the neurologist, however.  

On VA orthopedic examination in July 1997, the veteran 
reported that she was working part time at present assembling 
helicopters. 

An October 1997 VA medical record indicates that the veteran 
had Imitrex medication, but did not want to use it and 
instead wanted Fiorinal and Furiset refills.  

On VA evaluation on January 6, 1998, the veteran stated that 
she had taken Imitrex, and that now she was having emesis.  
By history, her headaches had increased to daily boomers 
while working around fumes.  She was told not to work for two 
weeks.  

On VA evaluation in February 1998, the veteran reported that 
she had run out of Imitrex.  She stated that excessive 
exercise for more than one hour would cause a headache.  
Medication was prescribed.  

The veteran was hospitalized at a VA hospital during April 
1998, for evaluation.  The veteran stated that her headaches 
had initially been three times per week and that they were 
bomb type headaches with global excruciating pain associated 
with nausea, flashing light, photophobia, and that they were 
worse when she was exposed to alcohol, pain fumes, and nail 
polish.  The pain frequency had increased, and now she would 
get pain every day, sometimes waking her up during the middle 
of the night and worsening during the daytime.  The pain was 
the worst at noon, and she would have to stop doing any 
activity and lie down.  Sometimes the pain would be so bad 
that it would wake her up at night.  She stopped taking birth 
control pills one month before the hospitalization because of 
the worsening of headaches.  During hospitalization, a MRI of 
the brain with contrast was normal.  Her amitriptyline was 
increased at night but she still had severe headaches.  Her 
discharge medications included Imitrex, to be used as needed 
no more than three times per month.  

An October 29, 1998 VA neurology clinic report indicates that 
the veteran reported having daily headaches, with an average 
of about ten headaches per week.  

On VA neurology examination in December 1999, the veteran 
stated that currently her headaches would begin with flashing 
lights, followed by a headache which would last up to two 
days.  She would have nausea, vomiting, and photophobia.  
These headaches were now occurring two to three times per 
week and had been worsening in frequency and severity over 
the last one and a half years.  When she would get a 
headache, she would have to go into a dark room and lie down, 
and it would render her completely incapacitated and unable 
to perform any meaningful function.  She currently was not 
working but was going to school full time.  She stated that 
when she would get a headache, she would miss class, and that 
she had missed so many days in the current semester that her 
grades might be compromised.  She was thinking about taking a 
semester off and then perhaps coming back to work part time, 
as she felt that trying to raise her son, manage her 
household, and go to school full time was aggravating her 
headaches.  Clinically, she was in mild apparent distress.  
The impression was migraine with aura.  It was apparent that 
there was some mild embellishment evident on the examination, 
but the veteran's history was very consistent with migraines 
with aura.  This was severely affecting her functioning in 
terms of how well she was able to perform at school and 
necessitating lifestyle changes.  



Analysis

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
appellant has been awarded a 30 percent rating for her 
migraine headaches disability effective from the date 
following service discharge, and a 50 percent rating 
effective from October 29, 1998.  Accordingly, the Board will 
consider whether a higher disability rating is warranted for 
any part of the rating period in question.

Under current VA regulations, a 10 percent evaluation is 
assigned where the evidence shows migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
may be assigned for migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).

Thus, for the period prior to October 29, 1998, to support 
the next higher evaluation for migraine headaches, a 50 
percent evaluation, the veteran must show migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.  
The criteria for a 50 percent rating are very frequent 
completely prostrating and prolonged migraines.  The criteria 
for a 30 percent rating is prostrating attacks occurring 
about once a month.  

Just before service discharge, prostrating headaches were 
occurring about once a month.  The September 9, 1996 VA 
medical record entry indicating that the veteran was having 
"headaches" every day now does not say what type of 
headaches they were (i.e., prostrating or not).  The 
September 1996 VA medical record which follows this suggests 
that prostrating headaches were not occurring very 
frequently, because the veteran indicated that she would take 
Imitrex only when her headaches felt like they would blow her 
head off, and very frequent usage of Imitrex is not suggested 
by the evidence of record.  It is only in the September 1996 
VA medical record, wherein the veteran described severe 
headache symptoms requiring the use of ergotamine, does she 
describe a migraine headache that was prostrating in nature.  

The July 1997 VA neurology examination report does not state 
how often prostrating headaches which were described therein 
were occurring.  Despite the veteran's statement that she had 
headaches all of the time and that they throbbed about once 
per week and sometimes more frequently, the examiner 
commented that although the veteran was describing migraine 
type headaches, the constant nature of the head pains was 
thought to be separate from the migraine phenomena.  The 
frequency of the migraine headaches was felt to be at least 
once per week by the neurologist.  This evidence does not 
support a finding that the veteran had migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability at that 
time.

The October 1997 VA medical record suggests that the veteran 
was not having a prostrating headache at that time, because 
she was not willing to take Imitrex, which is what she 
earlier had said she used when her headache felt like it was 
about to blow her head off.  

The probative of the evidence establishes that the veteran 
averaged prostrating headaches about once a month from 
October 1995 through 1997.  This evidence does not support a 
finding that the veteran had migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability during this 
time.  Therefore, no more than a 30 percent schedular rating 
is warranted for this time period.

The January 6, 1998 VA medical record suggests that the 
veteran was having frequent prostrating headaches as of that 
time, as she had emesis and she described her headaches as 
daily "boomers" while working around fumes, and because she 
was told not to work for two weeks.  She was using Imitrex, 
moreover, at some point between then and the February 1998 
evaluation, when she stated that she had run out of it.  
Subsequently, during the VA neurology examination in December 
1999, the veteran stated that her headaches were now 
occurring two to three times per week and had been worsening 
in frequency and severity over the last one and a half years.  
Although the VA neurologist noted that some mild 
embellishment was evident on the examination, the VA 
neurologist concluded that the veteran's history was very 
consistent with migraines with aura and that this was 
severely affecting her functioning in terms of how well she 
was able to perform at school and necessitating lifestyle 
changes.  

The probative evidence establishes that beginning on January 
6, 1998, the veteran had very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  In light of the above, the Board concludes 
that as of January 6, 1998, the evidence shows entitlement to 
a 50 percent rating for migraine headaches, but that prior to 
that point, the evidence more nearly approximated the 30 
percent criteria for migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Since a 50 percent rating is not warranted prior to January 
6, 1998, the only remaining question is as to whether more 
than a 50 percent rating is warranted on or after January 6, 
1998.  Since 50 percent is the maximum schedular rating, an 
increased schedular rating is not warranted.  

The Board notes that the RO, in January 2000, indicated that 
an extraschedular evaluation was considered but not warranted 
for the veteran's service-connected migraine headaches 
disability.  The RO determined that the veteran's migraine 
was not considered to present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  The RO addressed the 
matter of the assignment of an extraschedular rating.  
Accordingly, the matter may be considered by the Board.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The veteran was hospitalized once for hospital study.  This 
does not constitute frequent periods of hospitalization.  
Moreover, the record does not reveal any evidence that the 
service-connected migraine headaches disability has markedly 
interfered with employment.  The veteran had one job with an 
auctioneer, and the record does not indicate why she left 
that, or whether, if in any way, the headache disability 
affected that employment.  Thereafter, she worked part time 
assembling helicopters.  While she had some problems with the 
fumes that caused her to miss two weeks there, there is no 
evidence of marked interference with employment.  The veteran 
later was planning on going back to work after school was 
over.  Moreover, she was managing her household and raising a 
son at the same time that she was in school.  Under these 
circumstances, the case does not present an exceptional or 
unusual disability picture such as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).


b.  Entitlement to an increased rating for residuals of a 
left ankle injury

The veteran had multiple left ankle sprains in service and 
was referred to physical therapy for strengthening, according 
to an August 1995 service medical record.  On service 
discharge examination in September 1995, she was wearing a 
left ankle brace for laxity due to sprain.

On VA evaluation in September 1996, the veteran reported that 
when she was not wearing her ankle brace, her ankle would 
collapse.  Clinically, there was a possible positive anterior 
drawer sign.  Plantar flexion was more painful than 
dorsiflexion.  

On VA orthopedic evaluation in October 1996, clinically, the 
veteran had a full symmetric range of motion of her left 
ankle, with some tenderness with eversion.  

On VA evaluation in December 1996, the veteran had left ankle 
pain and tenderness.  

On VA orthopedic examination in July 1997, the veteran 
complained of daily ankle pain and of limping most of the 
time with some swelling towards the end of the day.  
Clinically, she had a slight limp on the left.  There was no 
abnormal rotation at the moment with respect to the extremity 
as far as internal and external rotation were concerned.  
There was very slight tenderness about the medial left ankle 
below the medial malleolus but otherwise there was no 
tenderness about the ankle or foot.  Manual testing did not 
reveal any ligamentous instability.  Active range of motion 
in degrees was dorsiflexion to 10 degrees, plantar flexion to 
35 degrees, and inversion and eversion normal.  There were 
complaints of some discomfort about the medial ankle and foot 
when testing inversion and eversion.  The diagnosis was 
history of left ankle strain with residual symptoms, but no 
evident instability.  The functional impairment was graded to 
be, at best, mild. 

On VA neurology examination in July 1997, the veteran had 
normal dexterity, muscle strength, and coordination in her 
lower extremities.  Gait and station were normal.  

On VA evaluation in June 1998, the veteran had some ankle 
tenderness below the lateral malleolus but no erythema or 
swelling.  

On VA orthopedic evaluation in July 1998, the veteran 
complained of some instability, skin color changes, decreased 
sensation, some swelling, and multiple falls.  Clinically, 
there was no left ankle swelling but there was some tibial 
tenderness and a mild, 1+ anterior drawer sign.  X-rays were 
negative.  Physical therapy and a left ankle air cast were 
prescribed.  

On VA physical therapy evaluation in July 1998, the veteran 
had plantar flexion which was within normal limits but slow.  
Her dorsiflexion was to less than five degrees and slow, and 
she complained of pain in both heels.  Inversion and eversion 
were normal.  The veteran's muscle motor testing was grossly 
3+/5 with increased pain up her leg with inversion and in the 
medial heel with dorsiflexion.  

On VA orthopedic examination in November 1999, the veteran 
appeared to be in no acute distress.  She had a slight limp 
on the left.  There was some tenderness about the medial and 
lateral distal quarter tibia, medial and lateral malleoli, 
and medial and lateral ligament regions below the malleoli.  
No swelling was evident.  Manual testing was negative for 
instability.  Dorsiflexion was to 5 degrees, plantar flexion 
was to 40 degrees, and inversion and eversion were decreased 
approximately 25 percent.  The diagnosis was chronic ankle 
strain, with no demonstrable instability at that time.  
Functional impairment was felt to be no more than mild.  The 
use of the brace accounted for some decrease in inversion and 
eversion.  

On VA neurology examination in December 1999, the veteran's 
motor strength was 5/5 throughout with some breakaway 
weakness on the left side of the body.  Her muscle bulk and 
tone were symmetrical.  Her gait was normal.  


Analysis

Under 38 C.F.R. § 4.71, the measurement of joint motion is 
described in Plate II, in which normal range of motion for 
ankle dorsiflexion is described as from zero to 20 degrees, 
and normal plantar flexion of the ankle is described as from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle, and a 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.

The evidence in this case indicates that the veteran's left 
ankle rotation was normal in July 1997, and that her 
dorsiflexion has been found to be between full and less than 
5 degrees.  Her plantar flexion has been between full and 35 
degrees (October 1996 and July 1997).  She has had some 
decrease in inversion and eversion on one occasion (November 
1999), and on other occasions, inversion and eversion were 
normal (July 1997 and July 1998).  

The above probative medical findings demonstrate that the 
veteran's left ankle disability does not result in more than 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

Next, the Board notes that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain or other pathology.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  The joints should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  

The medical evidence shows that the veteran was noted to have 
a slight limp in July 1997 and November 1999, and slow motion 
in July 1998, and that her gait/station was normal on another 
occasion in July 1997 and in December 1999.  While the 
veteran uses an ankle brace, her ligaments appear to be 
stable or only slightly lax, as reflected by the July 1997, 
July 1998, and November 1999 clinical findings (no evident 
instability verses 1+ anterior drawer).  Importantly, the 
veteran's muscle strength and coordination were normal in 
July 1997, motor testing was 3+/5 in July 1998 and 5/5 in 
December 1999, and tenderness was described as only slight in 
July 1997.  There has been no erythema, swelling, atrophy, or 
other clinically documented findings to support a showing of 
significant disability due to pain.  Moreover, on VA 
orthopedic examinations in July 1997 and November 1999, the 
orthopedic opinions were that the veteran's left ankle 
functional impairment overall was no more than mild.  This is 
probative evidence that shows that an increased rating is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, and 4.59 for 
additional disability due to pain or other pathology.  

For these reasons, the Board finds that the veteran's left 
ankle disability most nearly approximates the criteria for 
moderate limitation of motion and does not show severe 
limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 
5299-5271 (1999).  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for low back disability is denied.

Entitlement to a 50 percent schedular rating for migraine 
headaches, effective January 6, 1998, is granted.  In this 
respect, the appeal is granted, subject to VA law and 
regulations governing the payment of monetary benefits.  In 
all other respects, the claim for a higher rating for 
migraine headaches is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle injury is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

